— Judgment unanimously affirmed. Memorandum: The trial court’s exclusion of defendant’s family during the testimony of the complainant at defendant’s trial on the charge of rape in the first degree did not constitute an abuse of discretion. Here the Trial Judge, having presided over defendant’s pretrial hearings, knew of the embarrassing and sensitive nature of the complainant’s testimony. The court closed the courtroom only during the victim’s testimony for her psychological well-being as well as to foster the truth discovery process (see People v Glover, 60 NY2d 783; People v Joseph, 59 NY2d 496; People v Jones, 82 AD2d 674, application for lv to app den 55 NY2d 751). Moreover, we note that defendant made no request for a hearing and voiced only a general objection to the court’s ruling (see People v Pollock, 50 NY2d 547, 550; People v Dawson, 84 AD2d 957). Defendant’s claim regarding alleged error in the court’s charge on intent was not preserved for review (People v Thomas, 50 NY2d 467, 473). (Appeal from judgment of Monroe County Court, Maas, J. — rape, first degree). Present — Hancock, Jr., J. P., Doerr, Green, O’Donnell and Moule, JJ.